Title: John Barnes to Thomas Jefferson, 6 December 1814
From: Barnes, John
To: Jefferson, Thomas


            
              Dear Sir—  George Town Coa  6th Decr 1814—
              I have great pleasure—inclosing you the above Copy—least you should not have received any advices of the like tenor—Your last favr was of the 10h Sepr—replied to 11th Octr—very Uncertain as to the final events—in Europe—as well at Washington. We may at least be permitted to Hope! something may yet be effected to Uphold—the National Credit—at this Eventfull Crisis—
              most Respectfully, I am Dear Sir Your Obedt servant.John Barnes.
            
            
              
                
                  PS. 
                  no adjustmts has yet transpired at Bank of Cola respecting the late Loan Subscriptions—
                
              
            
          